                                                                                          FILED
                                                                                 2019 Nov-26 AM 11:39
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION
JONATHAN GODFREY,                         )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No.: 2:19-cv-01550-KOB-
                                          )   HNJ
STATE OF ALABAMA, et al.,                 )
                                          )
       Respondents.                       )

                          MEMORANDUM OPINION
      Jonathan Godfrey, an Alabama state prisoner proceeding pro se, filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 1). On

October 31, 2019, the magistrate judge entered a report recommending this action

be dismissed without prejudice for lack of jurisdiction because the petition is

successive, and Godfrey has not obtained authorization from the Eleventh Circuit

Court of Appeals to proceed as required by 28 U.S.C. § 2244(b)(3)(A). (Doc. 4).

Although the magistrate judge advised Godfrey of his right to file specific written

objections within fourteen days, the court has received no objections. Instead,

Godfrey filed an application for a certificate of appealability and motion to proceed

on appeal in forma pauperis on November 20, 2019. (Doc. 5).

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s findings and ACCEPTS the recommendation. Godfrey’s petition
for a writ of habeas corpus is due to be dismissed without prejudice for lack of

jurisdiction because he has not received authorization from the Eleventh Circuit to

file a second or successive habeas petition. See 28 U.S.C. § 2244(b)(3)(A).

      Additionally, Godfrey’s application for a certificate of appealability is due to

be denied. A certificate of appealability may issue “only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

To make such a showing, a “petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or

wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the issues presented

were adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,

537 U.S. 322, 336 (2003) (internal quotations omitted). In the circumstances

presented here, a certificate of appealability is not warranted. The court advises

Godfrey that he may file a request for a certificate of appealability directly with the

Eleventh Circuit Court of Appeals.

      To the extent Godfrey moves to proceed on appeal in forma pauperis, that

request is due to be denied as premature because Godfrey filed it before this court’s

final order and before he filed a notice of appeal. Godfrey may renew his motion to

proceed on appeal in forma pauperis should he file a timely notice of appeal.

      The court will enter a separate Final Order.
DONE and ORDERED this 26th day of November, 2019.




                           ____________________________________
                           KARON OWEN BOWDRE
                           CHIEF UNITED STATES DISTRICT JUDGE
